Title: 8th.
From: Adams, John Quincy
To: 


       Mr. Williams gave a public astronomical lecture this afternoon, relating to the different theory’s of the planetary System; he gave an account of the Ptolemean, the Tychonic, and the Copernican. There was little more than what may be found in most astronomical books; but the lecture was entertaining and was very à propos, as it relates to the public course, and, to the book, which we have just begun to study.
       Weather very comfortable.
      